Title: To Thomas Jefferson from John Page, 19 November 1792
From: Page, John
To: Jefferson, Thomas



My dear Sir
Philadelpa. Market Str. 214 Novr. 19th. 1792

I am unhappy and ashamed to be again under the Necessity of troubling you in the Manner I did the last Session—but an insufficient Number of Purchasers appearing at my Sales, which I honestly had  sufficient to have paid every Debt, could I have sold the Lands and Negros which I actually set up to the highest Bidder, reduced me to the expedient of promising Payment here, hoping that my Sales might be compleated or some Collection made of the Money due to me time enough for a Remittance to be had by the last Post—but being disappointed I am extremely distressed for five hundred and 75 dollars for which sum if you will join me in a Note at the Bank of the United States you will infinitely oblige and greatly relieve the Feelings of your much obliged Friend

John Page


You may be assured that you shall not be called on for this at any Rate. J.P.

